    Case 1:19-cv-01124-WJ-KK Document 33 Filed 06/04/20 Page 1 of 5
                                                                                   B-[LET}
                                                                         UNITED STATES DISTRICT COURT
                                                                                                         .:




                                                                          ALBUQUENQUE, NEW MEXICO


   US Disfrict Court For New Mexico -Albuquerque                                    JUN   - 4Zl,1O            ,.i



   Pete V. Domenici U.S. Courthouse
                                                                             MITCHELL R. ELFERS
   333 Lomas Blvd NWAlbuquerque, NM 87t0z                                          CLERK /,.I?

 Plaintiff:
 David H. Hanson
                                                                      FOR COURT USE ONLY
                                                                   Case Number
 Defendant
                                                                        19cv-01[24- WJ-KK
 Forrest Fenn
                                                                      Divisbn          Courtroom




          NOTICE OF NON-OPPOSTION AND CONSENT TO REOPEN THE CASE




   Comes now    Plaintifi David H. Flanson, Pro       Se, and prays   this Honorable Court issue an
Order to grant the
                   *Motion to Reopen this Case" as Defendant makes no opposition and

consents to the "Motion to Reopen this Case". Local Rules section 8(3)



                                            INTRODUCTION
        Plaintiffis a Pro   Se   party and pleadings or other filings are to be interpreted more
liberally and to a less stringent standard tan pleadings drafted by Attorneys. See Erickson v.
Pardus, 551 U.S. 89,94 Q007); Andrews v. Heaton, 483 F.3d 1070,1076 (10th              Ct.2N7);
Hall v. Bellmon" 935 F.2d 1106,       1110.
                                                                                                      S <-
         Counsel for Defendant is a licensed Attomey an4 as a member of the Bar, is to be held
to a higher standard tha,u Pro,Se parties.
        This is not a response to any filings/motions or other documents but a notice of non-
opposition and consent to grant the "Motion to reopen the Case", as Plaintiffhas not been
served the response to   Plaintiffs "Motion to Reopen the Case" filed       08 May 2020..



                                       STATEMENT OF FACTS
        On 08 May 2A20, Plaintitrfiled a "Motion to Reopen the Case"
        On 8 May, 2020, apaper copy was served upon Defendant by US Mail,
Certificate/Affidavit of mailing included and proper postage affixed.
Case 1:19-cv-01124-WJ-KK Document 33 Filed 06/04/20 Page 2 of 5



     Cormsel has also bee,n served on the Court's CIWEFC system.

     Counsel has filed a rcsponse to the Court signifing receip of sernice.
     Defendant has not served a pap€r response to Plaintifftherefore Plaintiffhas not been
     served. LOCAL RULES (LR) 5(a)O)             -   5.2


       ADDITIONAL ARGUMENTS IN SUPPORT FOR GRANTING MOTION
1.   Local Rules allow 14 days to respond to and serve motions or other documents/filings
     and the time for Defendant to perforrr service of opposition or acceptance on the

     Plaintiffwas 22ivday,2020. As of 0t Jrme, 2020 no paper service has been received by
     Plaintiff. LR 7.4(a), FRCP. 6(a) and (d)
2.   Plaintiffrespects Defendant's possible need for extra time to serve a response to
     Plaintiffor to request an extension of time to serne from the Court Plaintiffhas now
     waited an additional 1l days from Defendant's filing of response with the Court,
     sufficient time for a paper serrice to Plaintiff. Local Rules 5(a)O) and FRCP 5.1
3.   Filing and service are shown to be differentiated in FRCP and LR by the use of the
     phrase   "filing   and service". LR   5.2-7-l(b)" ERCP Rule        5.

4.   Plaintiffis exempt from sending/receiving electronic filings                     to FRCP and LR
     and not registered to be served electronically        with service. Elechonic filing constitutes
     service for purposes of Frn.    R Cw. P. 5, excqrt       as   to parties excused from electronic
     filing by Federal rules, these rules, or Court order. LR 5.1(a)
5.   Plaintitrhas not iszued approval, in writin& to receive any motions, filings or other
     documents as service by electronic means, including Email. LR 5.1(a) FRCP 5 (bXE)
6.   An electronic filing to the Court is not a service on a Pro se party. An electronic
     document is considered filed on the date ofthe electronic transfer but not served if the
     Pro Se Party to be served who is not registered to be served electronically. The
     Plaintiffis not registered. Rule 5.1 O)
7.   Plaintitrbelieves he has not been served all documents in this Case. Since the case's
     inception, Plaintitrhas not been served unknown filings due to lack of service.
8. Plaintiffas    a   Pro Se party believd mistakenly, the Court was handling filings not
     served, but is now educated. Plaintiffbelieves he had, in good faith, followed all rules

     require4 including making paper senrice upon Defendant which have been done in all
           Case 1:19-cv-01124-WJ-KK Document 33 Filed 06/04/20 Page 3 of 5



               fiIing$ and nowrmderstands ssrvic€ and the responsibilityto respond to filings
               appropriately.
           9. Plaintiffs attempt to view Defendant's filings on the CM/EFC was greeted with:
               *IIIOTICE: This is a restricted govemment website for official PACER use only.

               Unauthorized enty is prohibited and subject to prosecution under Title 18 of the U.S.
               Code". Plaintiffhas not requested arlhorized entry.
           10. Defendant has fited a response with the Court on the ""Motion to Reopen the Case",

               which response is unseen by the Plaintitr Therefore, service has not been fulfilled; The
               Plaintiffis left ignorant of content ofthe response and need not reply due to time for
               service having expired.
           II.
               *The faihne of a party to file and serne a rcqponse in opposition to a motion within the

               time prescribed for doing so constitutes consent to grant the motion-" Plaintiffhas not
               been served and additional time   of 11 days beyond the   time          for service has
               lapsed. Plaintiffis filing this Notice within 14 days ofthe due date for a response as
               required. Local Rules 7.1(b) and 7.a@)


       TIIEREFORE: In good frith, there being no opposition and with consent of Defendant,
Plaintiffprays this Honorable Court grant the "Motion to Reopen the Case" based upon law and the
discretion of this Honorable Court.
             Case 1:19-cv-01124-WJ-KK Document 33 Filed 06/04/20 Page 4 of 5



                               AFFIDAVIT/CERTIFICATION OF SERVICE

       Plaintiffdoes hereby certifythat atnre and complete copy of Plaintiffs'T.Iotice ofNon-
Oppositiop and Consent to Reopen the Case' was placed in the US mail with proper postage affixed on
     I lJ-
thir/ (      day ofJune -20201-:


              Sommero Attorney for the Defendant, 125   LincolnAve" Suite 221" SantaFe, NM 87501
Case 1:19-cv-01124-WJ-KK Document 33 Filed 06/04/20 Page 5 of 5


                                                dB
                          W$) \N                              r)
                                                              t:l'/{

                                                            Q'ao


                          W }ti
                          , +"i
                            gsN
                                                            a,e
                                                            \'HS
                                                       -! f:H
                                                           R'+j
                                                             *ffi
                                          tid
                                          q.i a -{
                                                             ( l=\
                                                             N,$
                                                                       ,.$S

                                            -i *{ $$


                            i,^E'i

                         $$
